Citation Nr: 1113102	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  07-29 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right foot disorder, to include arthritis, neuropathy, corns, and onychomycosis.

2.  Entitlement to service connection for a left foot disorder, to include arthritis, neuropathy, corns, and onychomycosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the Veteran's claims of entitlement to service connection for right and left foot disorders, claimed as jungle rot.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's right foot disorder, to include arthritis, neuropathy, corns, and onychomycosis, is etiologically related to his military service or that arthritis first manifest within one year of separation from service.

2.  The evidence of record does not show that the Veteran's left foot disorder, to include arthritis, neuropathy, corns, and onychomycosis, is etiologically related to his military service or that arthritis first manifest within one year of separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right foot disorder, to include arthritis, neuropathy, corns, and onychomycosis, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  The criteria for service connection for right foot disorder, to include arthritis, neuropathy, corns, and onychomycosis, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By a VCAA notice letter dated in July 2006, prior to the initial adjudication of his claims, the Veteran was notified of the information and evidence necessary to substantiate his claims.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain. Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.

Further, VA satisfied the notice requirements under Dingess by the July 2006 VCAA notice letter, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records and any identified and relevant post-service treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.

The Veteran has not been provided with a VA examination in relation to his claims.  However, such examination is not required in this case.  The Board is required to seek a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent lay or medical evidence of a current disability, establishes that a veteran suffered an event, injury or disease in service, and indicates that the current disability may be associated with the in-service event, injury or disease.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In this case, there is no duty on the part of VA to provide a medical examination with respect to the right knee claim, because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of the need to submit competent medical evidence indicating that he has the disorder in question, and further substantiating evidence suggestive of a linkage between his active service and his current disorder, if shown.  The veteran has not done so, and no evidence thus supportive has otherwise been obtained.  As will be described in greater detail below, here, as in Wells, the record in its whole, after due notification, advisement, and assistance to the Veteran under the VCAA, does not contain competent evidence to suggest that the claimed bilateral foot disorder is related to the in-service injury or otherwise related to the Veteran's military service.

Service Connection

Service connection will be granted if it is shown that a veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a compensable degree or more within one year following a veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must contain:  (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Where a combat wartime veteran alleges he suffers disability due to an injury incurred during combat service, 38 U.S.C.A. § 1154(b) (West 2002) must be considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, the Veteran served during wartime; however, his service personnel records, including his service separation form are silent for awards or decorations indicating combat service.  Thus, 38 U.S.C.A. § 1154(b) is not for application.  

After determining that all relevant evidence has been obtained, the Board must then assess the credibility and probative value of proffered evidence of record as a whole.  See 38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Here, the Veteran claims that he has a bilateral foot disorder that is related to his military service.  Specifically, he asserts that during service in the Republic of Vietnam, he had to wear the same boots and socks for two weeks during wet weather, and that such caused his current bilateral foot disorders.  Having reviewed the evidence in light of all pertinent laws and regulations, the Board finds that the preponderance of the evidence is against the claims for service connection in this instance.  Thus, the appeal must be denied.

The Board now turns to the medical and lay evidence of record.

The Veteran's service treatment records are negative for a complaint, treatment, or diagnosis of a bilateral foot disorder.  Report of Physical Examination, dated in November 1970 and conducted for the purpose of separation from service, indicates that the Veteran presented without abnormalities of the bilateral feet.  On the examination report, it appears that the Veteran wrote, in his own hand, that his condition was good and that he reviewed his medical records.  The Veteran signed the examination report.

The Veteran was afforded a VA examination in November 1971, one year subsequent to separation from service, in connection with an unrelated claim of entitlement to service connection.  At that time, the Veteran presented without abnormalities of the skin or appendages.  There is no evidence that the Veteran reported symptoms of a bilateral foot disorder.  

Private treatment records dated in June 2006 indicate that the Veteran presented with arthritis, neuropathy, corns, and onychomycosis.  The physician, Dr. F., noted that the Veteran reported that he had experienced his bilateral foot symptoms, consisting of burning feet, for many years and that such had become progressively worse.  

Private treatment records dated in September 2007 indicate that the Veteran's physician, Dr. M. reported that he had treated the Veteran since 1987 for a foot condition, including diminished circulation to the lower extremities and hypersensitivity.  

These records are negative for an opinion as to the etiology of any current bilateral foot disorder.

At the time of the Veteran's September 2007 Substantive Appeal, he asserted that he first noticed problems with his feet approximately 45 days before he left the Republic of Vietnam.  The Veteran has submitted a number of written statements describing that he has suffered from "foot conditions" and foot "problems."   However, such written statements do not actually describe what symptoms he has allegedly been suffering from since service. 

In support of his claim, the Veteran submitted lay statements from his wife, former wife, three daughters, brother, and pastor, which are all dated in August 2006. Essentially, the Veteran's family members and pastor reported that the Veteran has had a foot condition for years which has been both costly and painful, and that his condition began upon returning from Vietnam.  They reported that they knew his condition was related to his time served in the military.  

It is significant that the above-described statements were received in the form of seven separate letters.  However, the content of the letters is identical.  The letters were printed with blank spaces for the writer to fill in their name and how long they had known the Veteran.  Thus, it appears to the Board that the statements were written for the Veteran's family members and pastor and thus are not necessarily personal accounts.  Further, as each writer listed how long they had known the Veteran, it is clear that the Veteran's wife, three daughters, and pastor did not know the Veteran when he returned from Vietnam and thus are unable to attest to his condition at that time.  Moreover, and most significantly, these lay statements do not specifically describe what the symptomatology observed was.  Rather, the lay statements refer simply to a "foot condition" that was "painful."

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claims of entitlement to service connection for a bilateral foot disorders, including arthritis, neuropathy, corns, and onychomycosis.  The Board recognizes that the medical evidence shows that the Veteran currently has diagnoses of the same.  However, the preponderance of the evidence does not indicate that the Veteran's current bilateral foot disorders are related to an in-service illness or injury or that the disorders are otherwise related to his military service.  Further, as the Veteran's bilateral foot disorders include arthritis, there is no evidence that such manifested to a compensable degree within one year of separation from military service.  Therefore, the Board concludes that service connection on a direct or presumptive basis is not warranted.

The Veteran essentially maintains that his bilateral foot disorders first manifested during his military service, specifically, 45 days prior to his return from service in the Republic of Vietnam.  It is significant in this case that the Veteran has not offered lay evidence of in-service symptoms, as he only asserts that he endured wet weather in the same socks and boots for an extended period of time.  He asserts that he has experienced progressively worse bilateral foot disorders since his service in the Republic of Vietnam.

The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is competent and sufficient in a particular case is a fact issue. Id.

Although the Veteran is competent to report that he experienced wet weather while wearing the same socks and boots for an extended period of time during military service, and that he has experienced symptomatology of bilateral foot disorders since his military service, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In making this credibility determination, the Board does not find the Veteran's statements that his bilateral foot disorders began in service and that he experienced a continuity of symptomatology to be credible.  As discussed above, the Veteran's service treatment records do not include any reports of bilateral foot symptoms, and his November 1970 service separation examination includes record of his assertion that he was in good condition.  It is significant that one year subsequent to separation from military service, in November 1971, the Veteran did not complain of any bilateral foot symptoms.  To the extent that the Veteran has submitted lay statements asserting that he's suffered from a bilateral foot disorder since service, such statements refer only to foot "problems" and "conditions," but do not actually describe any particular symptomatology.  The Board finds that in order for these lay statements to be credible and probative, they must at least provide some specific description of the symptoms experienced or observed. 

It is also significant that one of the Veteran's private physicians, in his September 2007 statement, reported that he had seen the Veteran since 1987, seventeen years subsequent to separation from military service, for a foot disorder.  The Board notes that evidence of a prolonged period without medical complaint and the amount of time that elapsed since active duty service can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (2000).  

Thus, the Board finds the service treatment records, report of the November 1970 service separation examination, report of the November 1971 VA examination, and the September 2007 statement from Dr. M., to carry far more weight of credibility and probative value than the Veteran's statements concerning the onset of his bilateral foot disorders.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by a veteran).  Such records are more reliable, in the Board's view, than the unsupported assertions of events now several decades past, made in connection with his claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  Here, the Board points out that the Veteran's vague statements concerning the symptoms he has allegedly suffered from during service and since reflects a self-interest in realizing monetary gain.   

Moreover, the evidence is void of any medical opinions that relate the Veteran's current bilateral foot disorder to an in-service injury or otherwise to his military service.  The only contentions that his bilateral foot disorder is related to his period of active service come from the Veteran's own assertions.  While the Board is sympathetic to the Veteran's own statements and believes that he is competent to report his current symptomatology and his military experiences, he does not have the requisite special medical knowledge necessary to render an opinion as to medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 38 C.F.R. § 3.159.  In essence, there is no competent medical opinion of record etiologically relating the Veteran's bilateral disorder to his service.  See Pond v. West, 12 Vet. App. 341; Caluza v. Brown, 7 Vet. App. 498.  In view of these circumstances, a VA examination is not necessary to obtain a medical opinion as the etiology of the Veteran's current bilateral as the evidence does not raise a possibility of substantiating his claim of an in-service condition.

The Board emphasizes that it has considered the Veteran's lay statements and the lay statements of his family and pastor that his current bilateral foot disorders are related to his military service.  As noted above, lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1331.  However, as was explained earlier, such statements are not credible.  As such, it follows that neither the Veteran nor his family members have the medical expertise to diagnose a bilateral foot disorder, nor do they have the medical expertise to provide an opinion regarding etiology.  Thus, the lay assertions are not sufficient in this instance.  Jandreau, 492 F.3d 1372.

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful, and the Veteran is sincere in his belief that his current bilateral foot disorders are related to his military service.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted.  Essentially, there is no competent and credible medical and lay evidence of record relating the Veteran's current bilateral foot disorder to an in-service injury or to his military service.  Thus, there is no basis to grant service connection for a left knee disorder in this instance.  The Board has also considered the benefit of the doubt rule in this case, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it.  See U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  Thus, the claims are denied.


ORDER

Service connection for a right foot disorder, to include arthritis, neuropathy, corns, and onchymposis, is denied.

Service connection for a left foot disorder, to include arthritis, neuropathy, corns, and onychomycosis, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


